Infrastructure for Spatial Information in the European Community (INSPIRE) (debate)
The next item is the report by Mrs Brepoels on behalf of Parliament's delegation to the Conciliation Committee establishing
an Infrastructure for Spatial Information in the European Community (INSPIRE) (PE-CONS 3685/2006 - -.
rapporteur. - (NL) Mr President, Commissioner, ladies and gentlemen, finally, we are about to reap the rewards of more than two and a half years of sustained commitment by a huge number of people, both in the Commission and in Parliament, who firmly believe in the added value of the INSPIRE Directive for environmental policy in the European Union. I know for a fact that this is not the sexiest issue we have ever discussed here, and given the highly technical content, everyone assumed that an agreement at first reading was on the cards. This was, however, overlooking the fact that some Member States were dead set against any form of harmonisation of spatial environmental information, and that were, above all, also concerned about compensation and licences and saw this initiative as a threat to national monopolies. No fewer than five Council presidencies had INSPIRE listed as a priority, but it was the Finnish Presidency that managed, during the night of 21 November 2006, to persuade the Member States to end their resistance. I should also like to take this opportunity of warmly thanking everyone who has done their bit to achieve this success, not least the Commissioner and his staff. They have done much of the groundwork, in tandem with an international team of experts that has responded with particular enthusiasm, as a result of which no time has been lost. I should also like to make a point of thanking the shadow rapporteurs and their staff, Parliament's Legal Office, the Secretariat of the Committee on the Environment, Public Health and Food Safety and the conciliation secretariat, the Council presidency and all their staff.
Having discussed the procedure, I should now like to turn to the content. As you know, INSPIRE seeks to set up an infrastructure for spatial information in Europe in an attempt to assist environmental policy at every level. Everyone will be agreed that sound policy can only be adopted on the basis of information that is reliable and of the highest quality. When drafting fresh policy measures, policy makers must allow for the fact that problems that affect today's quality of life have become ever more intertwined and complex. The areas to which the Sixth Environmental Programme gives attention are this reliable knowledge along with informed participation on the part of the public. The directive that we hope to approve tomorrow sets down the objectives, and the Member States now have two years to fine-tune their national legislation and administrative procedures. In other words, by the next European elections, INSPIRE will be a fait accompli and will be based on the existing infrastructure for spatial data of the different Member States. After all, via a geo-portal, INSPIRE will offer Member States the opportunity of making all geographical databases available as a first step towards harmonisation. This idea, which everyone obviously welcomes as such, was, however, the cause of heated discussions within some Member States that were anxious to protect their returns on the sale of geographical data, but also with regard to access to information, wanted to impose stricter restrictions than provided for in the Treaty of Aarhus. It is precisely these two latter challenges that have prevented Parliament from reaching agreement with the Council at second reading. I should like to repeat to the House that I am delighted that during the conciliation procedure, we managed to ensure that in general, services for searching and consulting spatial information must be made available free of charge. Only if the conditions are clearly formulated can compensation be applied for so as not to jeopardise the financial viability of some government services.
As for intellectual property rights, Parliament has decided to impose the provisions of the Treaty of Aarhus concerning access to information in environmental matters to the letter and thus not to admit any stricter restrictions on the basis of confidentiality, in line with the Council's request. I think we have struck an honourable compromise, and I hope that tomorrow, Parliament will be supporting this agreement unanimously so that implementation can really start in the Member States.
I would like to add a brief comment about the scope of applications. This is virtually inexhaustible once the loopholes have been plugged and inconsistencies between European geographical databases have been resolved, which at the moment, often make planning impossible and, in certain cases, even cause chaos. The system as it stands is essential to improve and manage the water quality in Europe. The information collected can also help prevent and control floods.
All in all, I would go so far as to say that INSPIRE is a valuable addition to existing environmental legislation in the European Union, and we will follow its transposition in the Member States from close range and with much interest.
Μember of the Commission. (EL) Mr President, I would like to take this opportunity of congratulating you on your election to the office of president; I am sure that you will meet all the expectations of European citizens and of those who elected you.
I shall be very brief.
Mr President, ladies and gentlemen, I should like to start by expressing my warmest thanks to the parliamentary delegation involved in the compromise proceedings with the Council on 21 November 2006. In particular, I should like to thank and congratulate Mr Vidal-Quadras, who headed the parliamentary delegation and, of course, the rapporteur, Mrs Brepoels, whom I should like to praise and thank in particular for her exceptional contribution to the discussions throughout the negotiations.
We have secured a sound basis on which to build an integrated infrastructure for spatial information in Europe.
We need this infrastructure for the following reasons:
First of all, good legislative arrangements are based on good information. Good information means integrated analyses of the environmental problems we face, the reasons for them and the possible repercussions of various solutions.
These analyses depend on geographical data. At the moment, our policy making is hampered by the fact that these data are scattered over various databases which are difficult to access. In addition, different data storage rules are used, with the result that it is impossible to combine them with other data, which would facilitate policymaking.
I am delighted that we managed to overcome the final difficulties and reach a satisfactory result. The Commission approves the text of the compromise unreservedly and I would like to urge Parliament to accept the good result achieved by its negotiating team.
Thank you very much, Commissioner Dimas. Speaking personally, let me say that I am very appreciative of your good wishes and we will continue to work well together.
on behalf of the PPE-DE Group. - (FI) Mr President, first, as a member of the Conciliation Committee, I would like to thank the rapporteur, Mrs Brepoels, and the delegation chairman, Mr Vidal-Quadras, for their excellent work. The Finnish Presidency also deserves credit for the conciliation process.
The success of the Community's environment policy is largely dependent on the availability of scientific information and the smooth flow of such information. So this proposal for a directive, which has come about through conciliation, and which will establish a legal framework for establishing an Infrastructure for Spatial Information in Europe, is a precondition for scientific evaluations carried out on the basis of environmental legislation.
At various stages of the debate on INSPIRE, the main aim was to remove some of the barriers that in particular hamper the shared use of environmental data among authorities. In conciliation, general agreement was reached on the principles enabling authorities and other Community bodies to use cartographic and other special data within the scope of this directive and now in the possession of other authorities.
A good end result was also achieved with regard to public access to information. In the future, a wider range of Internet services relating to the environment will be available. These services, meant for the general public, will in most cases be free.
It will be permitted to charge for rapidly changing information, such as certain weather information services. Even before INSPIRE, the Community used certain instruments to enable it first to promote the accessibility of reliable information, especially information on the public sector, and later on to harmonise information in order to make comparisons possible at Community level. One of them is the Directive on Public Access to Environmental Information, for which I was rapporteur. The problems noticed during the debate on this have been taken into account in preparing INSPIRE, and I would like to thank everyone warmly for that. All in all, the directive will create a sound and viable basis for developing spatial information infrastructures in the European Community and making it possible to maintain quality data and services in the Member States.
on behalf of the PSE Group. - (ES) I would like firstly to congratulate Mrs Brepoels and the other Members for their work on the drawing up of this report. I believe the result to be positive, thanks to the work of this House, which has improved it considerably, to the efforts that the Commission has made in helping us - I am speaking on behalf of Mrs Sornosa - and also, lastly, to the understanding of the Council in the Conciliation Committee.
I have absolutely no doubt about the usefulness of this proposal as a fundamental tool for drawing up, applying, monitoring and evaluating environmental policies at all levels and policies or activities which may directly or indirectly affect the environment.
Furthermore, we believe that it is appropriate to base this Community infrastructure on the spatial data infrastructures already established and managed by the Member States, in full application of the principle of subsidiarity, particularly when the Member States have several levels of public administration, as is often the case, in my country, Spain, for example.
Network services are necessary in order to share spatial data across the various levels of public authority in the Community. Those services must make it possible to locate, process, view and download spatial data, and also to access spatial data and electronic commerce services.
This instrument must serve to exploit as far as possible the benefits and possibilities that the globalisation of data and services offer to governments, to private enterprise, to universities, to society as a whole and, most importantly, to the citizens. I believe that it is essential because it brings us up to date with something that is already common as a result of the Internet and the information that it provides.
I also believe that it is crucial that it has been designed as an instrument for providing public information. In this regard, we hope that INSPIRE complements public sector information and the directives on access to environmental information adopted in application of the Aarhus Convention, which we approved recently, and that it deal with a series of issues not provided for in those directives, such as the sharing of data amongst public authorities and issues of interoperability.
Finally, I must express my satisfaction with the agreement reached by the Council with regard to free-of-charge access to the service, in the majority of cases, as well as the chapter relating to the confidentiality of data, which in the end will coincide with the provisions laid down in the Aarhus Convention, on public access to information on the environment.
The debate is closed.
The vote will take place tomorrow.